Citation Nr: 0608641	
Decision Date: 03/24/06    Archive Date: 04/04/06	

DOCKET NO.  98-16 244A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in, Wichita, Kansas

THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for additional disability claimed 
to have resulted from medical treatment by the Department of 
Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	D.G. Krasnegor, Attorney-at-
Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and representative


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1961 to 
February 1966.

There is also in appellate status an associated claim by the 
veteran for service connection for hepatitis C which has been 
advanced under the theory that it was directly incurred in 
service.  In that appeal, the veteran is represented, not by 
private counsel, but by a veterans' service organization.  In 
accordance with standard operating Board procedures, that 
issue is the subject of a separate decision.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on Appeal from a February 1998 rating 
decision issued by the VA Regional Office (RO), in Wichita, 
Kansas.  Unfortunately, for the reasons provided below, the 
case must again be remanded to the RO for the correction of a 
procedural defect via the Appeals Management Center (AMC), in 
Washington, DC.  38 C.F.R. § 19.9 (2005).  


REMAND

In June 2002, the Board denied the veteran's claim that he 
had incurred additional disability as a result of VA medical 
treatment under 38 U.S.C.A. § 1151 (West 2002), and the 
veteran appealed.  A joint motion between veteran's counsel 
and VA General Counsel was filed with the United States Court 
of Veterans Appeals for Veterans Claims (Court) and, in 
January 2003, the Court clerk vacated the Board's earlier 
decision and remanded the appeal for action consistent with 
the joint motion.  The joint motion found fault in the 
earlier Board decision in two respects: the veteran had not 
been provided adequate VCAA notice, and; prior VA examination 
was alleged to be inadequate and required a new examination 
with specific questions posed to the physician.  

In September 2003, the Board remanded the appeal to comply 
with the requirements of the joint motion.  The veteran was 
subsequently provided a VA examination with a response to 
specific questions posed.  However, following the Board 
remand in September 2003, the veteran was not provided a VCAA 
notice with any discussion of the evidence necessary to 
substantiate his § 1151 claim.  The only VCAA notice on file 
from June 2003 speaks entirely to a claim for service 
connection for hepatitis C as directly related to service 
(which is the subject of a separate appellate decision).  

The veteran's pending § 1151 claim, based upon the evidence 
and argument on file, including the personal hearing between 
an RO decision review officer and veteran's counsel, must be 
considered in three parts.  First, it has been claimed that 
the veteran's 1996 diagnosis of hepatitis C was actually 
caused as a result of VA medical care when the veteran was 
prescribed a trial of valproic acid (or a medication 
containing this substance) for the veteran in early August 
1996 for treatment of the veteran's service-connected 
psychiatric symptoms (which the veteran testified in October 
1998 that he "probably" took for 1 to 1.5 months before he 
ceased taking this medication).  It is noted that valproic 
acid can be detrimental to an individual's liver function, 
and that prescription of this medication for the veteran who 
had previously been diagnosed with hepatitis C was in error.  

Second, it is argued that if valproic acid did not cause 
hepatitis C, it aggravated or permanently increased in 
severity the veteran's preexisting hepatitis C virus.  Third, 
it is argued that if the prescription of valproic acid 
neither caused nor aggravated the veteran's hepatitis C 
virus, it caused or resulted in additional impairment or 
pathology of the veteran's liver, over and above that which 
already existed as a result of the veteran's preexisting 
hepatitis C.  

Obviously, the evidence necessary to substantiate the 
veteran's claim in this appeal would be evidence 
demonstrating that the VA prescription of valproic acid, 
under all the circumstances, was done through carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.  The evidence 
necessary to substantiate the veteran's claim would also be 
competent clinical evidence demonstrating that the erroneous 
prescription of valproic acid caused hepatitis C, and/or 
aggravated or permanently increased in severity the degree of 
the veteran's preexisting hepatitis C virus, and/or caused an 
overall increase in the degree of liver damage in the 
veteran, over and above any preexisting damage or pathology 
already attributable to the veteran's hepatitis C.  

Additionally, as the preponderance of the clinical evidence 
presently on file is against each of these alternative 
theories of the veteran's appeal, additional evidence to 
substantiate the veteran's claim might also include, in 
addition to that just described, competent clinical evidence 
discussing, disputing, or distinguishing the clinical 
opinions already on file, including the multiple VA medical 
opinions and the private medical opinion from June 2005 
already on file.  This is the type of evidence necessary to 
substantiate the veteran's claim and should be the central 
focus of formal VCAA notice to the veteran and private 
counsel subsequently forwarded by the RO in compliance with 
this remand.  

For this reason, the case is REMANDED to the RO for the 
following action:

The RO should prepare and forward to the 
veteran and his private counsel formal 
VCAA notice which includes a discussion 
of the evidence necessary to substantiate 
his claim under 38 U.S.C.A. § 1151 (West 
2002), the evidence he is responsible to 
submit, the evidence VA would collect on 
his behalf, and advise he submit any 
relevant evidence in his possession.  The 
standard response time should be allowed 
and the RO should take any additional 
actions indicated in response to or as a 
result of any subsequent evidence 
received in response to this VCAA notice, 
including any indicated additional 
development.  The RO should then again 
consider the veteran's § 1151 claim on 
the merits in light of all the evidence 
on file and if the decision is not to the 
veteran and representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
which includes a discussion of the 
development requested in this remand, and 
they must be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

